Citation Nr: 1139193	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy for the period prior to January 15, 2008.  

2.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy for the period from January 15, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the decision herein, the Board finds that "staged" ratings are warranted for the service-connected low back disability.  As such, the Board has recharacterized the issue on appeal to accurately reflect the ratings assigned on appeal.  

In June 2010, the Veteran, through his accredited representative, submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction review of such.  In addition, he submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he identified medical treatment providers who treated him for "severe dehydration," "arthritis in the knees," and "for my dreams and nightmares."  It is unclear whether the Veteran is claiming service connection for these disabilities.  As such they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 15, 2008, the service-connected low back disability is manifested by functional forward flexion limited by pain to 50 degrees and lateral flexion limited to 20 degrees; there is no objective evidence of functional forward flexion limited to 30 degrees of motion or less, incoordination, weakness of the lumbar spine, lack of endurance, ankylosis or incapacitating episodes having a total duration of at least four weeks in a twelve-month period.  



2.  From January 15, 2008, the service-connected low back disability results in chronic pain causing functional loss and lumbar flexion less than 30 degrees.  


CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2008, the criteria for an evaluation in excess of 20 percent for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2010).  

2.  Effective January 15, 2008, the criteria for a 40 percent rating, but not higher, for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2007 fully satisfied the duty to notify provisions regarding the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A May 2008 letter provided information concerning how disability ratings were assigned and included rating criteria specific to the claim on appeal.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the claims file.  The Veteran identified relevant private records for the claimed disability and those records have been obtained and associated with the claims file.  

In his November 2007 Notice of Disagreement, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability compensation benefits since 1995.  These records have not been obtained but are not relevant to the increased rating claim on appeal.  In this respect, the Secretary's duty to assist does not extend to obtaining records when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  Rather, Congress has explicitly defined the VA's duty to assist a veteran with the factual development of a benefit claim in terms of relevance.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed.Cir.2008); see 38 U.S.C. § 5103A(b)(1).  The Board reviews whether the unobtained records may be related to the claim, or there is a reasonable possibility that the records could substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed.Cir.2010).  Moreover, there "must be specific reason to believe these records may give rise to pertinent information," such as "specific allegations" from the claimant that the records are relevant.  Id. at 1323.  Here, the Board has reviewed the evidence submitted for the period from June 2006 (one year prior to the date of his claim) to present.  While the Board has considered the history of the initial disability, records generated in 1995 or before would have little bearing on the adjudication which is focused on the current severity of the service-connected disability.  As such, remanding the matter to obtain the SSA records would only result in unnecessary delay and would not aid in substantiating the claim.   

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a VA examination in September 2007.  

The examination report reference the Veteran's past medical history, recorded his current complaints, and conducted an appropriate physical and psychiatric examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

In a May 1980 decision, entitlement to service connection for a back condition, bursitis, and a left shoulder condition was established.  In granting the claim, the RO determined that the Veteran injured his back while bowling during active military service.  The low back symptoms did not abate, and in August 1973, he underwent a lumbar fusion and bilateral laminectomy.  The RO assigned an initial 20 percent evaluation for a disability characterized as residuals of herniated nucleus pulposus, L4-5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy.  

In June 2007, the Veteran sought an increased rating for the service-connected low back disability.  In essence, he contends that a 100 percent disability evaluation is warranted for the disability.  (See Notice of Disagreement received in December 2007.)  He reports that he is on numerous medications for back pain.  He also expresses dissatisfaction with the examiner who conducted the VA examination in September 2007.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, relating to intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.



Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.


Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes contained in Diagnostic Code 5243 provides for a 20 percent evaluation when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is contemplated when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

As noted, the Veteran has been assigned a 20 percent evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that prior to January 15, 2008, the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar spine disability.  In this regard, the Board notes that the Veteran's lumbar spine disability is manifested by subjective complaints of pain with weekly episodes of severe pain.  On physical examination in September 2007, there was no evidence of spasm, atrophy, tenderness, or weakness.  There was evidence of guarding and of pain with motion.  With regards to range of motion testing, the Veteran was able to flex from 0 to 50 degrees with pain starting at 50 degrees.  There was additional loss of motion on repetitive use of the joint.  He was able to perform lateral flexion from 0-20 degrees with pain, rotate 0-30 degrees with pain.  There was no limitation on repetition of range of motion due to fatigue, weakness, incoordination, or pain.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for orthopedic manifestations of his lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  An evaluation greater than 20 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less.  While there was objective evidence of pain on range of motion testing, it was not shown to limit flexion.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period, nor is there evidence of incapacitating episodes having a total duration of at least four weeks during a twelve-month period.  In this respect, the VA examiner in September 2007 noted no evidence of incapacitating episodes.  Finally, there is no probative evidence of a separately compensable neurologic disability.  

The Veteran has also supplied his private treatment records from Dr. D. L., Dr. N. S., and Dr. E. T.  Records from Dr. D. L. in early 2007, note treatment for cervical and low back pain.  As regards his low back, the Veteran describes constant, aching pain that was relieved with Percocet.  They also reveal that over a four month period, he received two lumbar epidural steroid injections.  They do not document lumbar range of motion studies, nor do they include evidence of incapacitating episodes.  Hence, they do not support the claim for a rating in excess of 20 percent.  

However, records from Dr. E. T., dated January 15, 2008, reveal that efforts to control the Veteran's low back pain with epidural steroid injections, physical therapy, narcotic analgesics and surgical intervention had not been successful.  Dr. E. T. indicates that he had severe and ongoing chronic pain that significantly limited his activities.  He was referred for a TENS unit, a transcutaneous electrical nerve stimulator.  An April 2008 note indicates that the TENS unit "took the edge off" the pain but did not relieve it completely.  Moreover, by January 2009, Dr. E.T. notes that the Veteran had limited flexion of the lumbar spine, described as "less than 30 degrees."  Dr. E.T. further describes the disability as "advanced lumbar degenerative spine disease, chronic pain that is incapacitating."  

This evidence of chronic pain resulting in functional loss and severely limited low back flexion warrants a 40 percent evaluation.  The Board notes that the evidence during this period not only shows severely limited low back motion, but also includes evidence showing how the Veteran's chronic pain results in functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011)(Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.)  

While the functional loss and severely restricted flexion of the lumbar spine approximates the criteria for a 40 percent evaluation, an evaluation in excess of 40 percent is not warranted.  In this respect, there is no evidence that back motion is so restricted as to result in ankylosis.  The Court has defined ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In addition, while Dr. E. T. references the fact that the disability can be incapacitating, there is no probative evidence that the disability results in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As such, the criteria for a 60 percent or total evaluation are not met.  

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  




ORDER

Prior to January 15, 2008, a disability rating in excess of 20 percent for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy is denied.  

From January 15, 2008, a 40 percent disability rating for herniated nucleus pulposus, L4-L5 left and L5-S1 right, status post lumbar fusion and bilateral laminectomy is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


